Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 7/18/2022, and is a Final Office Action. Claims 1-20 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: aggregating content item information extracted from message data to calculate popularity and attributes of content items/ranking the content items based upon the popularity and attributes of the content items to generate a ranked list of content items/serving exploration traffic utilizing a set of eligible content items, selected from the ranked list of content items according to ranks of the content items, wherein a first model is used to generate scores for the set of eligible content items to be served for the exploration traffic based upon bid values and predicted interaction probabilities derived from ranks and attributes of the eligible content items/in response to an eligible content item being served a threshold number of items, promoting the eligible content item for participation in auctions for serving non-exploration traffic using a second model, wherein the second model is trained with user engagement feedback indicating that one or more users at least one of engaged with or did not engage with one or more eligible content items of the set of eligible content items; in response to receiving a request for one or more content items: determining whether the request should be processed as (i) exploration traffic using the first model or (ii) non-exploration traffic for which user engagement is predicted using the second model trained with the user engagement feedback; processing the request to serve content using the first model or the second model in accordance with the determination. Claim 1 also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: aggregating content item information extracted from message data to calculate popularity and attributes of content items/ranking the content items based upon the popularity and attributes of the content items to generate a ranked list of content items/a first model is used to generate scores for the set of eligible content items to be served for the exploration traffic based upon bid values and predicted interaction probabilities derived from ranks and attributes of the set of eligible content items. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing elements (see below), and thus are still in the mental process category. Claim 1 also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: a first model is used to generate scores for the set of eligible content items to be served for the exploration traffic based  upon bid values and predicted interaction probabilities derived from ranks and attributes of the eligible content items./the second model is trained with user engagement feedback.
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of a computing device including a processor, which represents a generic computing element.  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the computing device including a processor represents a generic computing element. It is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 11, 17 are directed to a device and computer-readable medium that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.
 Remaining dependent claims 2- 10, 12-16, 18-20 further include the additional limitations of performing natural language processing to perform data extraction, distributed hierarchical clustering, data hashing, and using machine learning to generate messages. Performing natural language processing to perform data extraction represents insignificant extra-solution activity – utilizing natural language processing to extract data represents a conventional and well known means of processing/analyzing large amounts of natural language data, as known to one of ordinary skill in the art at the effective invention filing date. Clustering data via distributed hierarchical clustering represents insignificant extra-solution activity – it represents a conventional and well known means of grouping/nesting data, as known to one of ordinary skill in the art at the effective invention filing date. Data hashing represents insignificant extra-solution activity - it represents a conventional and well known means of mapping data of arbitrary size to fixed-size values, as known to one of ordinary skill in the art at the effective invention filing date. Utilizing machine learning to generate messages represents insignificant extra-solution activity – using machine learning represents a conventional and well known process of using computer algorithms that can improve automatically through experience and by the use of data. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20. 


Response to arguments
Applicant’s arguments have been fully considered. Applicant argues with substance:
	
				Step 2A: claims do not recite a judicial exception
	Examiner respectfully disagrees.   Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: aggregating content item information extracted from message data to calculate popularity and attributes of content items/ranking the content items based upon the popularity and attributes of the content items to generate a ranked list of content items/serving exploration traffic utilizing a set of eligible content items, selected from the ranked list of content items according to ranks of the content items, wherein a first model is used to generate scores for the set of eligible content items to be served for the exploration traffic based upon bid values and predicted interaction probabilities derived from ranks and attributes of the eligible content items/in response to an eligible content item being served a threshold number of items, promoting the eligible content item for participation in auctions for serving non-exploration traffic using a second model, wherein the second model is trained with user engagement feedback indicating that one or more users at least one of engaged with or did not engage with one or more eligible content items of the set of eligible content items; in response to receiving a request for one or more content items: determining whether the request should be processed as (i) exploration traffic using the first model or (ii) non-exploration traffic for which user engagement is predicted using the second model trained with the user engagement feedback; processing the request to serve content using the first model or the second model in accordance with the determination. Claim 1 also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: aggregating content item information extracted from message data to calculate popularity and attributes of content items/ranking the content items based upon the popularity and attributes of the content items to generate a ranked list of content items/a first model is used to generate scores for the set of eligible content items to be served for the exploration traffic based upon bid values and predicted interaction probabilities derived from ranks and attributes of the set of eligible content items. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing elements (see below), and thus are still in the mental process category. Claim 1 also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: a first model is used to generate scores for the set of eligible content items to be served for the exploration traffic based  upon bid values and predicted interaction probabilities derived from ranks and attributes of the eligible content items./the second model is trained with user engagement feedback. Independent claims 11, 17 are directed to a device and computer-readable medium that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims recite the same abstract idea as Claim 1.   Remaining dependent claims 2- 10, 12-16, 18-20 further narrow the abstract ideas of the independent claims. 

				Step 2A, prong two: claims integrate any alleged judicial exception into a practical application.
	Examiner respectfully disagrees. There are no additional elements that reflect an improvement in the functioning of the computer, or another technology/technical field; there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

				claims provide for a technique that is dynamic and increases the accuracy and efficiency of training a model with user engagement feedback and using the trained model to predict user engagement and serve non-exploration traffic.
				claims improve the technical field of using a feedback-trained model to serve non-exploration traffic
	Training a model with user engagement feedback and using the model to predict user engagement and serve non-exploration traffic represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.		

				Applicant points to para 40, 45  of the Spec.
	Para 40, 45 of the Spec. describe the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal: “the content serving platform can learn about what types of users engaged with the content item, which can be used to train the user engagement model”, “a content provider’s reach can be expanding instead of merely being limited to a current user-base of the content provider”, “not all items that are frequently purchased will likely produce highly clicked content items…combining the two phases is a very effective approach.”  There is no technical support/technical evidence in the Applicant’s Spec. , including para 40, 45, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.	
				
				Step 2B: ordered combination is inventive and transforms the claim
				claims are significantly more than an abstract idea
	Examiner respectfully disagrees.	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the computing device including a processor represents a generic computing element. It is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Independent claims 11, 17 are directed to a device and computer-readable medium that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  Remaining dependent claims 2- 10, 12-16, 18-20 further include the additional limitations of performing natural language processing to perform data extraction, distributed hierarchical clustering, data hashing, and using machine learning to generate messages. Performing natural language processing to perform data extraction represents insignificant extra-solution activity – utilizing natural language processing to extract data represents a conventional and well known means of processing/analyzing large amounts of natural language data, as known to one of ordinary skill in the art at the effective invention filing date. Clustering data via distributed hierarchical clustering represents insignificant extra-solution activity – it represents a conventional and well known means of grouping/nesting data, as known to one of ordinary skill in the art at the effective invention filing date. Data hashing represents insignificant extra-solution activity - it represents a conventional and well known means of mapping data of arbitrary size to fixed-size values, as known to one of ordinary skill in the art at the effective invention filing date. Utilizing machine learning to generate messages represents insignificant extra-solution activity – using machine learning represents a conventional and well known process of using computer algorithms that can improve automatically through experience and by the use of data. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

				Generic computers do not perform the operations as recited in the claims
	The computing elements used to implement the claimed invention represent generic computing elements, as noted in the previous Office Action as well as the current Office Action above – see Office Action above for the detailed, reasoned 35 USC 101 analysis.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
8/24/2022